SUMMARY ORDER
The district court granted summary judgment to the plaintiffs in these two related cases based on what was then binding Second Circuit precedent. The parties agree that the Supreme Court, in Kawasaki Kisen Kaisha Ltd. v. Regal-Beloit Corp., 561 U.S. -, 130 S.Ct. 2433, 177 L.Ed.2d 424 (2010), has abrogated the precedent upon which the district court relied. See also Royal & Sun Alliance Ins., PLC v. Ocean World Lines, Inc., 612 *752F.3d 138, 140 (2d Cir.2010). The plaintiffs-appellees have raised further grounds they claim would support the judgment regardless of Regalr-Beloit, but concede that they did not present these grounds below because of the state of the law at the time. The parties therefore have agreed that we should decline to reach these issues so that the district court may have the first opportunity to address them on remand.
The judgment is VACATED and REMANDED for further proceedings.